             Case 1:18-cv-09936-LGS Document 320 Filed 08/13/21 Page 1 of 2

I<APLAN HECI<ER & FINI< LLP                                      350 FIFTH AVENUE       I 63RD FLOOR
                                                                 NEW YORK, NEW YORK 10118

                                                                 TEL (212) 763-0883 I FAX (212) 564-0883

                                                                 WWW. KAPLANH ECKER.COM




                                                                   DIRECT DIAL    212.763.0886
                                                                   DIRECT EMAIL jquinn@kaplanhecker.com




                                                                                 August 13, 2021

   VIA ECF

   The Honorable Lorna G. Schofield
   United States District Court for the Southern District of New York
   40 Foley Square
   New York, NY 10007

                   Re:      Jane Doe, et al. v. The Trump Corporation, et al., 1:18-cv-9936 (LGS)

   Dear Judge Schofield:

           We write on behalf of Plaintiffs and the putative classes in the above-referenced action pursuant to
   the Court’s August 4, 2021 Order (Doc. No. 315) to propose new deadlines for submissions ordered by the
   Court relating to certain non-party discovery served by Plaintiffs.

            By way of brief background, on June 1, 2020, this Court entered an Order suspending all deadlines
   in this action following entry of an administrative stay by the United States Court of Appeals for the Second
   Circuit. (Doc. No. 282.) At the time that Order was entered, there were three approaching deadlines in
   place relating to non-party discovery issues:

           June 4, 2020       ACN to respond to Plaintiffs’ May 27, 2020 letter (Doc. No. 274) concerning
                               ACN’s refusal to meet and confer with Plaintiffs. See May 28, 2020 Order
                               (Doc. No. 276).

           June 4, 2020       Marketing Consultants and ACN to respond to Plaintiffs’ May 27, 2020 letter
                               (Doc. No. 274) concerning the Marketing Consultants’ assertion that they are
                               not obligated to produce any documents in response to Plaintiffs’ subpoena
                               after they unilaterally transferred their putative production to ACN. See May
                               28, 2020 Order (Doc. No. 276).

           June 18, 2020      Deadline for Plaintiffs and the MGM Entities to provide a joint update
                               concerning progress on providing Plaintiffs access to relevant unaired
                               footage from The Celebrity Apprentice. See May 26, 2020 Order
                               (Doc. No. 273).

   Plaintiffs respectfully propose that all three of these submissions be due two weeks from today, on
   August 27, 2021. In addition, Plaintiffs note that the Court had scheduled a conference for June 9, 2020,
   to address ACN’s and the Marketing Consultants’ respective discovery obligations, and Plaintiffs
              Case 1:18-cv-09936-LGS Document 320 Filed 08/13/21 Page 2 of 2


KAPLAN HECKER & FINK LLP                                                                                     2

    respectfully request that the Court consider rescheduling that conference for a date following the submission
    of ACN’s and the Marketing Consultants’ responses, as outlined above.

                                                 *       *        *

            Should the Court wish to hear from Plaintiffs sooner, we will of course proceed according to the
    Court’s direction.

                                                                         Respectfully submitted,



                                                                         John C. Quinn

    cc: Counsel of record (via ECF)
